Citation Nr: 0400960	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
hammertoe deformity of the second toe of the left foot, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.

3.  Eligibility for non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision and 
September 2002 determination, of the Department of Veterans 
Affairs (VA) Regional Office in Nashville, Tennessee (RO).  
The RO increased both of the ratings assigned for the 
hammertoe deformity and the pseudofolliculitis barbae 
disabilities from 0 to 10 percent in the August 2002 rating 
decision.  In the September 2002 letter that notified the 
veteran of those decisions, the RO also notified the veteran 
of the RO's denial of the veteran's claim for pension 
benefits.  The veteran has perfected an appeal as to the 
assigned ratings and the denial of non-service-connected 
pension benefits.

The issue of entitlement to an increased rating for 
pseudofolliculitis barbae is addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected post-operative hammertoe 
deformity of the second toe of the left foot is productive of 
moderately severe disability of the left foot.

2.  The appellant had less than 90 days of active wartime 
service.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for post-operative 
hammertoe deformity of the second toe of the left foot are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5284 (2003).

2.  The appellant does not meet the basic eligibility 
requirements for non-service-connected pension benefits.  38 
U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.2, 3.3 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The RO notified the veteran consistent with requirements 
under the VCAA in a notice letter of December 2001, and in 
the statement of the case of December 2002.  He was informed 
of VA's duty to assist and what evidence the VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
reflects that the RO has made reasonable efforts to obtain 
relevant medical evidence adequately identified by the 
appellant in support of his claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  The United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  Under that decision 
no less than a one-year notice for response is required.  
However, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Based 
on the foregoing, the Board finds that the requirements of 
the VCAA have been met and this decision is not prejudicial 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993). 

I.  Increased Rating for Post-Operative Hammertoe Deformity 
of the Second Toe of the Left Foot

a.   Factual Background

Service medical records reflect that the veteran underwent 
surgical treatment for hammertoe of the second toe of the 
left foot.  

A VA examination was conducted in October 1984.  The 
diagnoses included hammertoe, left second toe, absence of 
middle phalanx.  In December 1984 the RO granted service 
connection for postoperative status, hammertoe deformity, 
second toe, left foot and assigned a non-compensable rating.  
This rating remained in effect until the current claim.

The September 1998 outpatient report of VA X-ray examination 
of the left fore foot contains an impression of absent second 
distal phalanx, no evidence of acute pathology. 

The report of a January 2002 VA examination shows that the 
veteran reported he developed hammer toe disorder of his 
second toe of the left foot during active duty due to wearing 
boots, with four surgical repairs.  The veteran reported the 
following complaints.  He complained of pain and weakness.  
He had shooting pain from the top of his toe to the top of 
the foot, and stiffness, swelling, sensation of heat and 
redness, easy fatigue, and lack of endurance.  At rest the 
symptoms were a dull ache.  Standing hurt a lot with 
increased aching and throbbing.  Walking produced increased 
aching and throbbing.  He also complained that the toe was 
tender to touch.  He reported that pain was a daily constant 
problem and that after work, the pain was rated a 10/10, and 
at rest pain was 4/10.  The veteran reported that 
precipitating factors for worsening pain were walking, 
standing or weather changes.  Alleviating factors were pain 
medications, elevation, and rest.  Regarding functional 
impairment, the veteran reported that he frequently had to 
stop activity and rest and elevate his foot.  He did not use 
a crutch, brace, cane or corrective shoes, but he did have a 
round orthotic for the top of the toe.  The veteran currently 
worked as an input auditor.

The examination showed no active range of motion in the 
second left toe, with passive range of motion of only 15 
degrees backward flexion.  There was no essential movement 
forward or under.  The toe was 4 cm long, and about 1 to 1.5 
cm shorter than other toes. The veteran reported that his 
pain and weakness were the limiting factors.  The range of 
motion stops at the point of aching and worsening pain.  The 
findings included that there was pain with movement, 1+ edema 
of the entire toe, weakness, and tenderness.  The gait 
manifested an occasional limp with shooting pain.  With 
respect to functional limitations, the examiner reported the 
veteran could not walk or stand for long periods, and he 
required frequent rest and elevation at work.  There were no 
calluses or breakdown.  The skin was warm and dry.  The 
examiner reported findings of 2+ pulses, 1+ edema, and 
several surgical scars.  The veteran was unable to rise on 
toes or heels.  The repaired hammertoe was shorter, flat, and 
edematous compared to the other toes.  Other deformities 
included the second toe of the right foot that was a 
hammertoe with large callus at the tip and thick and jagged 
nail, and the third left toe was an early hammertoe.  The 
Achilles tendon was within normal limits.  The veteran 
reported occasional pain up into the Achilles tendon with 
walking.  X-rays of the left foot showed no acute bony or 
soft tissue abnormality

The report contains the following diagnosis:  Hammer toe 
deformity, second left toe by history, status post surgical 
repair times four with residuals of constant aching pain, 
worsened with standing or walking.  No active range of motion 
in toe and very limited passive range of motion, 1+ edema, 
frequent need for rest and elevation, worsening symptoms, and 
increasing pain with movement and activity.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2003).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Generally, disabilities of the foot are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  Service 
connection is currently in effect for post-operative 
hammertoe deformity of the second toe of the left foot, which 
is rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5282.  That code affords a maximum evaluation 
of 10 percent for hammertoe of all toes, unilateral without 
claw foot.  38 C.F.R. § 4.71a.  

The post-operative hammertoe deformity of the second toe of 
the left foot may also be evaluated under Diagnostic Code 
5284, pertaining to other foot injuries.  Under Diagnostic 
Code 5284, a 10 percent rating contemplates moderate 
impairment, a 20 percent contemplates moderately severe 
impairment, and a 30 percent rating contemplates severe 
impairment. With actual loss of the use of the foot, a 40 
percent rating is applicable. 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2003).  

The evidence in this case reflects that the veteran's 
service-connected hammer toe disability is manifested by a 
gait with an occasional limp, and he cannot walk or stand for 
long periods and requires frequent rest and elevation of the 
foot at work.  He has complained of shooting pain, stiffness, 
swelling, fatigue and lack of endurance.  The pain worsened 
on walking.  The veteran described the pain as 10/10 on use.  

Additionally, in January 2002 the VA examiner indicated that 
the symptoms were worsening with increased pain with movement 
and activity and required frequent need for rest and 
elevation.  The Board finds that the functional impairment 
caused by the pain, when viewed in conjunction the DeLuca 
case, results in disability which more nearly approximates 
the criteria for the next higher evaluation.  Accordingly the 
Board finds that a 20 percent rating under Diagnostic Code 
5284 for moderately severe impairment is warranted.  
38 C.F.R. § 4.7.

However, the veteran has remained employed as an input 
auditor and has not found it necessary to use corrective 
devices such as crutch, brace, cane or corrective shoes, 
although he did have a round orthotic for the top of the toe.  
Based on this, the Board does not find that the disability 
has reached the level of severity which would merit a 30 
percent rating under Diagnostic Code 5284.  The Board also 
notes that the surgical scar is asymptomatic.  

II.  Non-Service-Connected Pension Benefits

The appellant seeks non-service-connected pension benefits.  
VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  Such benefits have a number of 
requirements, including that a veteran must have served in 
the active military, naval, or air service for 90 days or 
more during a period of war.  38 C.F.R. § 3.3(a) (3).  

The veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that he served on active duty from 
June 1980 to August 1983.  This service is during peacetime.  
The appellant did not serve 90 days or more during a period 
of war.  Accordingly, this claim therefore must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426.


ORDER

A 20 percent rating for post-operative hammertoe deformity of 
the second toe of the left foot is granted subject to the 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to eligibility for a non-service-connected 
pension is denied.


REMAND

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, including provisions 
applicable to the veteran's service-connected 
pseudofolliculitis barbae.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The veteran has not been informed of the 
revised criteria nor has the RO reviewed the veteran's claim 
in conjunction with the new criteria.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In view of the revisions, the Board 
finds that a current examination is warranted.  Also, while 
the case was pending at the veteran submitted additional 
evidence relative to his skin disorder which the RO has not 
has the opportunity to review.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  See also Veterans 
Benefits Act of 2003, P.L. 108- __ 
,Section 701 (H.R. 2297, December 16, 
2003).

2.  A VA examination should be conducted 
by a dermatologist to determine the 
severity of the pseudofolliculitis 
barbae.  The claims folder is to be made 
available to the examiner prior to the 
examination.  All tests deemed necessary 
should be performed.  The RO is requested 
to furnish the examiner the revised 
criteria for rating skin disorders and 
request that the examination findings be 
consistent with the new criteria.  

The examiner should also indicate whether 
there are extensive lesions, constant 
itching, exudation, or marked 
disfigurement.  The examiner is requested 
to include color photographs of the 
involved areas with the examination 
report.  

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
an increased rating for 
pseudofolliculitis barbae, to include all 
evidence received since the December 2002 
statement of the case (SOC).  If the 
claim remains denied, the RO should 
furnish a supplemental statement of the 
case (SSOC) to the veteran.  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and the revised 
rating criteria for skin disorders. The 
appellant should be given an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



